 



Exhibit 10.8

FORM - 4 YEAR VESTING EMPLOYEE AWARD
As of December 9, 2004

NCI BUILDING SYSTEMS, INC. 2003 LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

     
Grantee:
   

   
 
   
Number of Awarded Shares:
   

   
 
   
Date of Award:
   

   
 
   
Expiration of Restriction Period
  See Section 3

NCI Building Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to the individual whose name appears above (“Grantee”), pursuant to the
provisions of the NCI Building Systems, Inc. 2003 Long-Term Stock Incentive
Plan, as in effect on the date hereof (the “Plan”), a restricted stock award
(this “Award”) of shares (the “Awarded Shares”) of its common stock, $0.01 par
value per share (the “Common Stock”), effective as of the date of award as set
forth above (the “Grant Date”), upon and subject to the terms and conditions set
forth in this Restricted Stock Agreement (this “Agreement”) and in the Plan.
Unless otherwise defined in this Agreement, capitalized terms used in this
Agreement shall have the meanings assigned to them in the Plan. A copy of the
Plan in effect as of the date hereof is attached hereto, the terms and
conditions of which are incorporated herein by reference.

     1. Effect of the Plan. The Awarded Shares granted to Grantee are subject to
all of the provisions of the Plan and of this Agreement, together with all rules
and determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Grantee. This
Award shall be subject, without further action by the Company or Grantee, to any
amendment, modification, restatement or supplement to the Plan that is
beneficial to, or increases the rights of, Grantee. This Award shall not be
subject to any amendment, modification, restatement or supplement to the Plan
that reduces or adversely affects the rights and benefits available to Grantee
hereunder.

     2. Grant. This Award shall evidence Grantee’s ownership of the Awarded
Shares, and Grantee acknowledges that he or she will not receive a stock
certificate representing the Awarded Shares unless and until the Awarded Shares
vest as provided in this Agreement and all tax withholding obligations
applicable to the Vested Awarded Shares (as defined below) have been satisfied.
The Awarded Shares will be held in custody for Grantee, by the Chief Financial
Officer of the Company pursuant to joint escrow instructions between Grantee and
the Company (substantially in the form of Exhibit A hereto), until the Awarded
Shares have vested in accordance with Section 3 of this Award. Upon vesting of
the Awarded Shares, the Company shall, unless otherwise paid by Grantee as
described in Section 9(a) of this Award, withhold that number of Vested Awarded
Shares necessary to satisfy any applicable tax withholding obligation of Grantee
in accordance with the provisions of Section 9(a) of this Award, and thereafter
instruct the Chief Financial Officer to deliver to Grantee all remaining Vested
Awarded Shares.

 



--------------------------------------------------------------------------------



 



Grantee agrees that the Awarded Shares shall be subject to all of the terms and
conditions set forth in this Agreement and the Plan, including, but not limited
to, the forfeiture conditions set forth in Section 4 of this Agreement, the
restrictions on transfer set forth in Section 5 of this Agreement and the
satisfaction of the Required Withholding as set forth in Section 9(a) of this
Agreement.

     3. Vesting Schedule; Service Requirements. Except as provided otherwise in
Section 4 of this Agreement, the Awarded Shares shall vest if Grantee’s
continuing employment or consulting relationship with the Company or any
Subsidiary (“Continuous Service”) is not terminated during the period commencing
with the Grant Date and ending with the applicable date that such portion of the
Awarded Shares vests (each, a “Vesting Date”). Awarded Shares that have vested
pursuant to this Agreement are referred to herein as “Vested Awarded Shares” and
Awarded Shares that have not yet vested pursuant to this Agreement are referred
to herein as “Unvested Awarded Shares.” Subject to the provisions of Section 4
of this Agreement, if Grantee’s Continuous Service is not terminated prior to an
applicable Vesting Date, the Awarded shares shall vest as follows:

          (i) twenty-five percent (25%) of the Awarded Shares shall vest on the
first anniversary of the Grant Date;

          (ii) twenty-five-half percent (25%) of the Awarded Shares shall vest
on the second anniversary of the Grant Date;

          (iii) twenty-five percent (25%) of the Awarded Shares shall vest on
the third anniversary of the Grant Date; and

          (iv) the remaining Awarded Shares shall vest on the fourth anniversary
of the Grant Date.

If an installment of the vesting would result in a fractional Vested Awarded
Share, such installment will be rounded to the next higher or lower Awarded
Share, as determined by the Company, except the final installment, which will be
for the balance of the Awarded Shares.

     4. Conditions of Forfeiture.

          (a) Upon any termination of Grantee’s Continuous Service (the
“Termination Date”) for any or no reason (other than due to Grantee’s death, his
becoming Disabled or his retirement at or after Normal Retirement Age),
including but not limited to Grantee’s voluntary resignation or termination by
the Company with or without cause before all of the Awarded Shares become Vested
Awarded Shares, all Unvested Awarded Shares as of the Termination Date shall,
without further action of any kind by the Company or Grantee, be forfeited.
Unvested Awarded Shares that are forfeited shall be deemed to be immediately
transferred to the Company without any payment by the Company or action by
Grantee, and the Company shall have the full right to cancel any evidence of
Grantee’s ownership of such forfeited Unvested Awarded Shares and to take any
other action necessary to demonstrate that Grantee no longer owns such forfeited
Unvested Awarded Shares automatically upon such forfeiture. Following such
forfeiture, Grantee shall have no further rights with respect to such forfeited
Unvested Awarded Shares. Grantee, by his acceptance of the Award granted
pursuant to this Agreement,

2



--------------------------------------------------------------------------------



 



irrevocably grants to the Company a power of attorney to transfer Unvested
Awarded Shares that are forfeited to the Company and agrees to execute any
documents requested by the Company, including but not limited to one or more
stock assignments separate from the certificate substantially in the form of
Exhibit B hereto, to facilitate such transfer upon forfeiture. The provisions of
this Agreement regarding transfers of Unvested Awarded Shares that are forfeited
shall be specifically performable by the Company in a court of equity or law.

          (b) Notwithstanding anything to the contrary in this Agreement, the
Unvested Awarded Shares shall become vested (i) on the death of Grantee during
Grantee’s Continuous Service; (ii) if Grantee becomes Disabled during Grantee’s
Continuous Service; (iii) upon Grantee’s cessation of Continuous Service due to
his retirement at or after Normal Retirement Age; or (iv) in accordance with the
provisions of Section 12(b) of the Plan relating to a Change in Control.

          (c) For purposes of this Agreement, Normal Retirement Age shall be
deemed to be 65 years of age.

     5. Non-Transferability. Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise. Any
transfer in violation of this Section 5 shall be void and of no force or effect,
and shall result in the immediate forfeiture of all Unvested Awarded Shares.

     6. Dividend and Voting Rights. Subject to the restrictions contained in
this Agreement, Grantee shall have the rights of a stockholder with respect to
the Awarded Shares, including the right to vote all such Awarded Shares,
including Unvested Awarded Shares, and to receive all dividends, cash or stock
(other than stock dividends accounted for as a stock split), paid or delivered
thereon, from and after the date hereof. In the event of forfeiture of Unvested
Awarded Shares, Grantee shall have no further rights with respect to such
Unvested Awarded Shares. However, the forfeiture of the Unvested Awarded Shares
pursuant to Section 4 hereof shall not create any obligation to repay cash
dividends or stock dividends (other than stock dividends accounted for as a
stock split) received as to such Unvested Awarded Shares, nor shall such
forfeiture invalidate any votes given by Grantee with respect to such Unvested
Awarded Shares prior to forfeiture.

     7. Capital Adjustments and Corporate Events. If, from time to time during
the term of this Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration (including stock dividends accounted for as a stock split), the
Unvested Shares shall be adjusted in accordance with the provisions of
Section 12 of the Plan. Any and all new, substituted or additional securities to
which Grantee may be entitled by reason of Grantee’s ownership of the Unvested
Awarded Shares hereunder because of a capital adjustment shall be immediately
subject to the forfeiture provisions of this Agreement and included thereafter
as “Unvested Awarded Shares” for purposes of this Agreement.

     8. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Unvested Awarded Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the Plan,
or (ii) to treat as owner of such Unvested

3



--------------------------------------------------------------------------------



 



Awarded Shares, or accord the right to vote or pay or deliver dividends or other
distributions to, any purchaser or other transferee to whom or which Grantee
shall have attempted to transfer such Unvested Awarded Shares.

     9. Tax Matters.

          (a) The Company’s obligation to deliver Awarded Shares to Grantee upon
the vesting of such shares shall be subject to the satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements (the “Required Withholding”). The Company shall withhold from the
Vested Awarded Shares that otherwise would have been delivered to Grantee the
number of Vested Awarded Shares necessary to satisfy Grantee’s Required
Withholding, and deliver the remaining Vested Awarded Shares to Grantee, unless
Grantee has made arrangements with the Company for Grantee to deliver to the
Company cash, a check or other available funds for the full amount of the
Required Withholding by 5:00 P.M. Central Standard Time on the later of (i) the
date Awarded Shares become Vested Awarded Shares or (ii) the date on which the
Vested Awarded Shares are distributed to Grantee, or by such date Grantee has
not made such other provision for the satisfaction of the Required Withholding
in form satisfactory to the Committee or Board, in its sole discretion. The
amount of the Required Withholding and the number of Vested Awarded Shares to be
withheld by the Company, if applicable, to satisfy Grantee’s Required
Withholding, as well as the amount reflected on tax reports filed by the
Company, shall be based on the value of the Vested Awarded Shares determined by
using the last sales price of the Common Stock (as reported by the New York
Stock Exchange) on the date prior to the applicable Vesting Date or the date on
which the Vested Awarded Shares are distributed to Grantee, as appropriate. The
obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.

          (b) Grantee acknowledges that the tax consequences associated with the
Award are complex and that the Company has urged Grantee to review with
Grantee’s own tax advisors the federal, state, and local tax consequences of
this Award. Grantee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of the Award. Grantee understands further
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the fair market value of the Vested Awarded Shares as
of the Vesting Date for those shares. Grantee also understands that Grantee may
elect to be taxed at Grant Date rather than at the time the Awarded Shares vest
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service and by providing a copy of the election to the Company. GRANTEE
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST
BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO
THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; AND THAT
GRANTEE IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

4



--------------------------------------------------------------------------------



 



     10. Covenants of Grantee.

          (a) For the period beginning on the Grant Date through the fifth
anniversary of the Grant Date, Grantee shall not, directly or indirectly and
whether on his own behalf or on behalf of any other person, partnership,
association, corporation or other entity, engage in or be an owner, director,
officer, employee, agent, consultant or other representative of or for, or lend
money or equipment to or otherwise support, any business that manufactures,
engineers, markets, sells or provides, within a 250-mile radius of any then
existing manufacturing facility of the Company and its subsidiaries and
affiliates, metal building systems or components (including, without limitation,
primary and secondary framing systems, roofing systems, end or side wall panels,
doors, windows or other metal components of a building structure), coated or
painted steel or metal coils, coil coating or painting services, or any other
products or services that are the same as or similar to those manufactured,
engineered, marketed, sold or provided by the Company or its subsidiaries and
affiliates during the Continuous Service of Grantee. Ownership by Grantee of
equity securities of the Company, or of equity securities in other publicly
owned companies constituting less than 1% of the voting securities in such
companies, shall be deemed not to be a breach of this covenant.

          (b) For the period beginning on the Grant Date through the fifth
anniversary of the Grant Date, Grantee shall not, directly or indirectly and
whether on his own behalf or on behalf of any other person, partnership,
association, corporation or other entity, either (i) hire, seek to hire or
solicit the employment or service of any employee, agent or consultant of the
Company or its subsidiaries and affiliates, (ii) in any manner attempt to
influence or induce any employee, agent or consultant of the Company or its
Subsidiaries and affiliates to leave the employment or service of the Company or
its Subsidiaries and affiliates; (iii) use or disclose to any person,
partnership, association, corporation or other entity any information concerning
the names and addresses of any employees, agents or consultants of the Company
or its Subsidiaries and affiliates unless required by due process of law; or
(iv) call upon, solicit, divert or attempt to call upon, solicit or divert the
business of any customer, vendor or acquisition prospect of the Company or any
of its Subsidiaries or affiliates with whom Grantee dealt, directly or
indirectly, during his engagement with the Company or its Subsidiaries or
affiliates.

          (c) Prior to the vesting of Grantee’s Unvested Awarded Shares, for
purposes of the covenants made in this Section 10, the Company promises to
provide Grantee (as is necessary for Grantee’s position) with various trade
secrets and proprietary and confidential information consisting of, but not
limited to, processes, computer programs, compilations of information, records,
sales procedures, customer requirements, pricing techniques, customer lists,
methods of doing business and other confidential information (collectively
referred to as the “Trade Secrets”), which are owned by the Company and
regularly used in the operation of its business, but in connection with which
the Company takes precautions to prevent dissemination to persons other than
certain directors, officers and employees. Grantee acknowledges and agrees that
the Trade Secrets (a) are secret and not known in the industry or to the public;
(b) are entrusted to him after being informed of their confidential and secret
status by the Company and because of the fiduciary position occupied by him with
the Company; (c) have been developed by the Company for, and on behalf of, the
Company through substantial expenditures of time, effort and money and are used
in its business; (d) give the Company an advantage over competitors who do not
know or use the Trade Secrets; (e) are of such value and nature as to

5



--------------------------------------------------------------------------------



 



make it reasonable and necessary to protect and preserve the confidentiality and
secrecy of the Trade Secrets; and (f) the Trade Secrets are valuable, special
and unique assets of the Company, the disclosure of which could cause
substantial injury and loss of profits and goodwill to the Company. Grantee
shall not use in any way or disclose any of the Trade Secrets, directly or
indirectly, during his Continuous Service with the Company, or at any time
thereafter, except as required in the course of his Continuous Service with the
Company. All files, records, documents, information, data and similar items
relating to the business of the Company, whether prepared by Grantee or
otherwise coming into his possession, shall remain the exclusive property of the
Company and shall not be removed from the premises of the Company under any
circumstances without the prior written consent of the Board of Directors of the
Company (except in the ordinary course of business during Grantee’s Continuous
Service with the Company), and in any event shall be promptly delivered to the
Company upon termination of Grantee’s Continuous Service for any reason. Grantee
agrees that, upon his receipt of any subpoena, process or other request to
produce or divulge, directly or indirectly, any Trade Secrets to any entity,
agency, tribunal or person, he shall timely notify and promptly hand deliver a
copy of the subpoena, process or other request to the Chairman of the Board and
Chief Executive Officer of the Company. For this purpose, Grantee irrevocably
nominates and appoints the Company (including any attorney retained by the
Company), as his true and lawful attorney-in-fact, to act in his name, place and
stead to perform any act that he might perform to defend and protect against any
disclosure of any Trade Secrets.

          (d) For the period beginning on the Grant Date through the fifth
anniversary of the Grant Date, Grantee shall not for any reason whatsoever
(whether or not related to this Agreement or the Awarded Shares) institute any
legal proceedings against the Company, any of its subsidiaries, or any of its
officers, directors, agents or representatives.

     (e) (i) The parties hereto intend all provisions of subsections (a), (b),
(c) and (d) of this Section 10 to be enforced to the fullest extent permitted by
law. Accordingly, should a court of competent jurisdiction determine that the
scope of any provision of subsections (a), (b), (c) or (d) of this Section 10 is
too broad to be enforced as written, the parties intend that the court may
reform the provision to such narrower scope as it determines to be reasonable
and enforceable, and, in the event the court reforms Section 10(a) hereof, the
Company may elect to either accept enforcement of the provision as so modified
or require the return of cash or Shares as set forth in Section 10(e)(ii). In
addition, however, Grantee agrees that the non-competition agreements,
non-employment agreements, non-disclosure and no litigation agreements set forth
above each constitute separate agreements independently supported by good and
adequate consideration and shall survive this Agreement. The existence of any
claim or cause of action of Grantee against the Company, except for a breach of
this Agreement by the Company or its subsidiaries, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements of
Grantee contained in the non-competition, non-employment, non-disclosure and no
litigation agreements.

          (ii) If in connection with the challenge by Grantee of any provision
of Section 10(a), any court of competent jurisdiction determines that the
non-competition agreement in Section 10(a) hereof is void or unenforceable or
modifies Section 10(a) and the Company declines to accept the modification,
Grantee agrees to return to the

6



--------------------------------------------------------------------------------



 



Company an amount equal to 80% of the total value awarded Grantee under this
Award, whether in the form of (A) Vested Awarded Shares still owned by Grantee,
(B) cash or other immediately available funds in an amount equal to the then
fair market value of the Vested Awarded Shares determined by using the last
sales price of the Common Stock (as reported by the New York Stock Exchange) on
the date such determination is made, or (C) any combination of (A) and (B).

          (f) Grantee hereby agrees that a breach of any of the provisions of
this Section 10 would cause irreparable injury to the Company and its
Subsidiaries and affiliates, for which they would have no adequate remedy at
law. If Grantee breaches or threatens to breach any of the covenants set forth
in this Section 10, then without regard for any provision to the contrary,
including Section 13 hereof, the Company shall have the right to immediately
seek injunctive relief from a court having jurisdiction for any actual or
threatened breach of this Section 10 without necessity of complying with any
requirement as to the posting of a bond or other security (it being understood
that Grantee hereby waives any such requirement). Any such injunctive relief
shall be in addition to any other remedies to which the Company may be entitled
at law, in equity or otherwise. Grantee hereby agrees that upon receipt of
notice of the Company’s intent to seek injunctive relief, Grantee will not sell,
transfer, pledge, exchange, hypothecate, or otherwise encumber or dispose of any
of the Vested Awarded Shares, or any right or interest therein, pending the
final resolution of such injunctive relief proceeding. In addition, Grantee
shall, within ten (10) business days after it is ultimately determined that he
has committed such a breach hereof, whether in an injunctive proceeding brought
under this Section 10(f) or pursuant to the dispute resolution provisions of
Section 13 hereof, either (i) redeliver to the Company the Vested Awarded
Shares, if still owned by Grantee, or (ii) reimburse the Company an amount equal
to the then fair market value of the Vested Awarded Shares determined by using
the last sales price of the Common Stock (as reported by the New York Stock
Exchange) on the date such determination is made; which amount shall be paid to
the Company in cash or other immediately available funds.

          (g) By acceptance of this Agreement, Grantee agrees to cooperate with,
provide information to, and to participate in such exams and activities as
requested by, the Company, if the Company, in its sole discretion, elects to
obtain insurance or make other financial arrangements to fund or otherwise
assure or assist in the performance and satisfaction of the Company’s
obligations and liabilities under this Agreement.

     11. Entire Agreement; Governing Law. The Plan and this Agreement constitute
the entire agreement of the Company and Grantee (collectively, the “Parties”)
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Parties with respect to the subject
matter hereof. If there is any inconsistency between the provisions of this
Agreement and of the Plan, the provisions of the Plan shall govern. Nothing in
the Plan and this Agreement (except as expressly provided therein or herein) is
intended to confer any rights or remedies on any person other than the Parties.
The Plan and this Agreement are to be construed in accordance with and governed
by the internal laws of the State of Texas, without giving effect to any
choice-of-law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Texas to the rights
and duties of the Parties. Should any provision of the Plan or this Agreement
relating to the Shares (excluding for this purpose the provisions of
Section 10(a), which is addressed in Section 10(e)) be determined

7



--------------------------------------------------------------------------------



 



by a court of law to be illegal or unenforceable, such provision shall be
enforced to the fullest extent allowed by law and the other provisions shall
nevertheless remain effective and shall remain enforceable.

     12. Interpretive Matters. Whenever required by the context, pronouns and
any variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of the Restricted Stock Award or this Agreement for
construction or interpretation.

     13. Dispute Resolution. Except as provided in Section 10 hereof, the
provisions of this Section 13 shall be the exclusive means of resolving disputes
of the Parties (including any other persons claiming any rights or having any
obligations through the Company or Grantee) arising out of or relating to the
Plan and this Agreement. The Parties shall attempt in good faith to resolve any
disputes arising out of or relating to the Plan and this Agreement by
negotiation between individuals who have authority to settle the controversy.
Either Party may commence negotiations by delivering to the other Party a
written statement of the Party’s position and the name and title of the
individual who will represent the Party. Within thirty (30) days of the written
notification, the Parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation within ninety
(90) days of the written notification of the dispute, either Party may file suit
and each Party agrees that any suit, action, or proceeding arising out of or
relating to the Plan or this Agreement shall be brought in the United States
District Court for the Southern District of Texas (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Texas state court in
Harris County, Texas) and that the Parties shall submit to the jurisdiction of
such court. The Parties irrevocably waive, to the fullest extent permitted by
law, any objection a Party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 13 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
Parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

     14. Nature of Payments. Any and all grants or deliveries of Awarded Shares
hereunder shall constitute special incentive payments to Grantee and shall not
be taken into account in computing the amount of salary or compensation of
Grantee for the purpose of determining any retirement, death or other benefits
under (a) any retirement, bonus, life insurance or other employee benefit plan
of the Company, or (b) any agreement between the Company and Grantee, except as
such plan or agreement shall otherwise expressly provide.

     15. Payment of Par Value. The Company’s obligation to deliver Awarded
Shares to Grantee upon the vesting of such shares shall be subject to the
payment in full of the requisite par value per share of the Awarded Shares prior
to such issuance (collectively, the “Par Value”). If the Company has not
received from Grantee cash, a check or other available funds for the full amount
of the Par Value by 5:00 P.M. Central Standard Time within five (5) days after
the Grant Date, or Grantee has not made by that date such other provision for
the payment of the Par Value

8



--------------------------------------------------------------------------------



 



in form satisfactory to the Committee or Board in its sole discretion, the
Company shall pay the Par Value of the Awarded Shares on behalf of Grantee and
will report the amount of such payment as income to Grantee for the taxable
period of Grantee during which the Awarded Shares are granted. Grantee
acknowledges and agrees that he shall be responsible for the payment of any and
all federal, state and local taxes on such income if the Company pays the Par
Value on behalf of Grantee.

     16. Amendment; Waiver. This Agreement may be amended or modified only by
means of a written document or documents signed by the Company and Grantee. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

     17. Notice. Any notice or other communication required or permitted
hereunder shall be given in writing and shall be deemed given, effective, and
received upon prepaid delivery in person or by courier or upon the earlier of
delivery or the third business day after deposit in the United States mail if
sent by certified mail, with postage and fees prepaid, addressed to the other
Party at the Company’s principal executive office or the address of Grantee in
the records and books of the Company, or to such other address as such Party may
designate in writing from time to time by notice to the other Party in
accordance with this Section 17.

              NCI BUILDING SYSTEMS, INC.
 
       

  BY:  

       

      A. R. Ginn

      Chairman of the Board and

      Chief Executive Officer

GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS RESTRICTED STOCK
AWARD SHALL VEST AND THE FORFEITURE PROVISIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN
THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RESTRICTED STOCK
AWARD). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT
OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR
CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE. Grantee acknowledges receipt of a
copy of the Plan, represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Restricted Stock Award subject to all
of the terms and provisions hereof and thereof. Grantee has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan. Grantee hereby agrees that all
disputes arising out of or relating to this Agreement and the

9



--------------------------------------------------------------------------------



 



Plan shall be resolved in accordance with Section 13 of this Agreement. Grantee
further agrees to notify the Company upon any change in the address for notice
indicated in this Agreement.

             
DATED:
      SIGNED:    
 
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


          GRANTEE

10



--------------------------------------------------------------------------------



 



EXHIBIT A

JOINT ESCROW INSTRUCTIONS

__________ __, 200_

Chief Financial Officer
NCI Building Systems, Inc.
10943 North Sam Houston Parkway West
Houston, Texas 77064

Dear Sir or Madam:

As Escrow Agent for both NCI Building Systems, Inc., a Delaware corporation (the
“Company”), and the undersigned grantee (the “Grantee”) of shares of Common
Stock of the Company (the “Shares”) under that certain Restricted Stock
Agreement between the Company and the Grantee (the “Agreement”), you are hereby
authorized and directed to hold the Shares, the stock certificate(s) evidencing
the Shares, and any other property and documents delivered to you pursuant to
the Agreement, in accordance with the following instructions:

     1. In the event the Shares are forfeited to the Company pursuant to the
Agreement, the Company shall give the Grantee and you a written notice of such
forfeiture and the number of the Shares to be forfeited thereunder (the
“Notice”). The Grantee and the Company hereby irrevocably authorize and direct
you to complete the transaction described in the Notice in accordance with the
terms of the Notice. To complete the transaction described in the Notice at the
closing, you are directed (a) to complete, as appropriate, the stock
assignment(s) necessary for the transfer of forfeited Shares to the Company as
described in the Notice, and (b) to deliver same, together with the
certificate(s) evidencing the forfeited Shares to be transferred, to the
Company.

     2. The Grantee irrevocably authorizes the Company to deposit with you any
certificates evidencing the Shares to be held by you hereunder and any additions
and substitutions to said Shares as described in the Agreement. The Grantee does
hereby irrevocably constitute and appoint you as the Grantee’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such Shares all
documents necessary or appropriate to make such Shares negotiable and to
complete any transaction herein contemplated. Subject to the provisions of this
paragraph 2, the Grantee shall exercise all rights and privileges of a
shareholder of the Company with respect to the Shares while the Shares are held
by you.

     3. Upon written request to you and to the Company by the Grantee following
the lapse of the forfeiture provisions described in the Agreement, you shall
deliver to the Grantee a stock certificate or stock certificates representing
those Shares as to which the forfeiture provisions have lapsed.

     4. If, at the time of termination of this escrow (upon the lapse of
forfeiture provisions regarding all of the Shares and other property in your
possession in accordance with

A - 1



--------------------------------------------------------------------------------



 



the Agreement), you should have in your possession any documents, securities, or
other property belonging to the Grantee, you shall deliver all of the same to
the Grantee and shall be discharged of all further obligations hereunder.

     5. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.

     6. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely, and you shall be protected in
relying or refraining from acting on any instrument reasonably believed by you
to be genuine and to have been signed or presented by the proper party or
parties. You shall not be personally liable for any act you may do or omit to do
hereunder as Escrow Agent or as attorney-in-fact for the Grantee while acting in
good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.

     7. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or entity, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments, or decrees of any court. In case you
obey or comply with any such order, judgment, or decree, you shall not be liable
to any of the parties hereto or to any other person or entity by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

     8. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering, or purporting to
execute or deliver, the Agreement or any documents or papers deposited or called
for hereunder.

     9. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor, for which you will be reimbursed
by the Company.

     10. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be the Chief Financial Officer of the Company or if you shall
resign by written notice to each party. In the event of any such termination,
the Company shall appoint a successor Escrow Agent, who may be any person or
entity selected by the Company. In the absence of such appointment by the
Company, or until it has so specifically appointed another person or entity as a
successor Escrow Agent, the successor Escrow Agent automatically, without the
necessity of any further action by the Company, shall be deemed to be the person
appointed or elected as the successor Chief Financial Officer of the Company to
succeed the Chief Financial Officer who so resigned or otherwise ceased to be
the Chief Financial Officer of the Company.

     11. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary party or parties hereto shall join in furnishing such instruments.

A - 2



--------------------------------------------------------------------------------



 



     12. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the Shares or any
other property held by you hereunder, you are authorized and directed to retain
in your possession, without liability to anyone, all or any part of such
property until such dispute shall have been settled either by mutual written
agreement of the parties concerned or by a final order, decree, or judgment of a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but you shall be under no duty whatsoever to
institute or defend any such proceedings.

     13. Any notice required or permitted hereunder shall be given in writing
and shall be given by personal or courier delivery or deposit in the United
States mail, by registered or certified mail with postage and fees prepaid,
addressed to each of the other parties thereunto entitled at the following
addresses or at such other addresses as a party may designate by ten days’
advance written notice to each of the other parties hereto:

         

  If to the Company:   NCI Building Systems, Inc.

      10943 North Sam Houston Parkway West

      Houston, Texas 77064

      Attention: Chairman of the Board
 
       

  If to the Grantee:   The address set forth opposite the Grantee’s
signature below, or if none, to the care of the
Company at the Company’s address above.
 
       

  If to the Escrow Agent:   c/o NCI Building Systems, Inc.

      10943 North Sam Houston Parkway West

      Houston, Texas 77064

      Attention: Chief Financial Officer

Any notice so given by personal or courier delivery shall be deemed to have been
duly given upon delivery, and any notice so given by United States mail shall be
deemed to have been duly given upon the earlier of receipt by the addressee or
the fourth business day after deposit in the mail.

     14. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of the Joint Escrow Instructions; you do not become a party
to the Agreement.

     15. This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

     16. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of the State of Texas.

A - 3



--------------------------------------------------------------------------------



 



Sincerely,

NCI BUILDING SYSTEMS, INC.

     
By:
 

   

  A. R. Ginn

  Chairman of the Board and

  Chief Executive Officer

GRANTEE:

            Signature   Street Address             Print Name   City, State Zip
Code

ESCROW AGENT:

 
                                                                    
Chief Financial Officer

A - 4



--------------------------------------------------------------------------------



 



EXHIBIT B

ASSIGNMENT SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED, I,
                                                            , hereby sell,
assign and transfer unto NCI Building Systems, Inc. (the “Company”)
                                         (                    ) shares of the
Company’s Common Stock standing in my name of the books of the Company
represented by Certificate No.                      delivered herewith, and do
hereby irrevocably constitute and appoint
                                                             as
attorney-in-fact, with full power of substitution, to transfer the such shares
on the books of the Company.

                                                            
(Signature)

                                                            
(Please print name)

INSTRUCTIONS:

Please do not fill in any blanks other than the signature lines. The purpose of
this assignment is to enable the Company to receive the shares upon the
occurrence of a forfeiture of all, or any portion of, the shares, as set forth
in the Restricted Stock Agreement, without requiring additional signatures on
the part of the Grantee.

B - 1